Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 21-23 and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-29 of U.S. Patent No. 11,114,741 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a portable communication device with an antenna module accommodated in the housing as inclined with respect to the rear non-conductive cover.  Comparison shown below:

Application 17,392831
US Patent 11,114,741 B2
21.  A portable communication device comprising:
a front non-conductive cover including a display area and a non-display area extended from the display area;
a rear non-conductive cover;
a display disposed under the front non-conductive cover;
a housing accommodating the display and forming at least part of a first side portion between the front non-conductive cover and the rear non-conductive cover, the first side portion including a conductive portion forming at least part of a side surface of the portable communication device; and 

an antenna module accommodated in the housing as inclined with respect to the rear non-conductive cover, the antenna module 


configured to radiate a beam at least partially toward the non-display area of the front non-conductive cover.
26.  A portable communication device comprising:
a front non-conductive cover including a display area and a non-display area extended from the display area;
a rear non-conductive cover;
a display disposed under the front non-conductive cover;
a housing accommodating the display and forming at least part of a first side portion between the front non-conductive cover and the rear non-conductive cover, the at least part of the side portion including a conductive portion forming at least part of a side surface of the portable communication device; and
an antenna module accommodated in the housing as inclined with respect to the rear non-conductive cover, the antenna module including a plurality of antennas including a first antenna and a second antenna configured, together, to radiate a beam at least partially toward the non-display area of the front non-conductive cover or a non-conductive portion of the side portion.
22.  The portable communication device of claim 21, further comprising:

an antenna support member including a face inclined with respect to the rear non-conductive cover, 

wherein the antenna module is disposed above the inclined face of the antenna support member.
28.  The portable communication device of claim 26, further comprising:

an antenna support member including an  inclined surface spaced apart and substantially inclined with respect to a planar surface of the rear non-conductive cover, wherein the antenna module is disposed along the inclined face of the antenna support member.
23.  The portable communication device of claim 22, further comprising:
a heat dissipation member disposed between the antenna module and the antenna support member, and configured to dissipate heat generated from the antenna module.
29.  The portable communication device of claim 28, further comprising:
a heat dissipation member disposed between the antenna module and the antenna support member, and configured to dissipate heat generated from the antenna module.
29.  The portable communication device of claim 21, wherein the antenna module includes dipole antennas.
27.  The portable communication device of claim 26, wherein the first antenna forms a dipole antenna.


	Regarding claim 30, as applied to claim 21, Moon et al (US 11,114,741 B2), hereinafter Moon, teaches the claimed invention, wherein the antenna module is spaced apart from the non-display area of the front non-conductive cover.
	Regarding claim 31, as applied to claim 21, Moon teaches the claimed invention.  It would have been an obvious matter to configure the antenna module to include a fastening member to fix the antenna module to the housing.

Allowable Subject Matter
3.	Claims 24-28, 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	Claims 32-40 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, Iwamoto (JP 2011-055279A) (Applicant’s submitted prior art) teaches a portable communication device comprising a front non-conductive cover including a display area and a non-display area extended from the display area; a rear non-conductive cover; a display disposed under the front non-conductive cover; a housing accommodating the display and forming at least part of a first side portion between the front non-conductive cover and the rear non-conductive cover, and an antenna module accommodated in the housing as inclined with respect to the rear non-conductive cover.
Iwamoto, however, fails to further teach that the first side portion including a conductive portion forming at least part of a side surface of the portable communication device; the antenna module configured to radiate a beam at least partially toward the non-display area of the front non-conductive cover.
Regarding claim 24, as applied to claim 21, Iwamoto fails to further teach that the first side portion includes a non-conductive portion adjacent to the conductive portion, and wherein the antenna module is configured to radiate the beam partially toward the non-conductive portion of the first side portion such that a first portion of the beam is to be radiated via the non-display area of the front non-conductive cover and a second portion of the beam is to be radiated via the non-conductive portion of the first side portion.
Regarding claim 25, Iwamoto fails to further teach that the first side portion includes a non-conductive portion adjacent to the conductive portion, and wherein the antenna module includes a first antenna configured to radiate the beam via the non-display area of the front non-conductive cover and a second antenna configured to radiate another beam via at least one of the non-conductive portion of the first side portion or the rear non-conductive cover.
Regarding claim 26, fails to further teach that the second side portion includes another conductive portion forming at least part of another side surface of the portable communication device and a non-conductive portion adjacent to the other conductive portion, and wherein the portable communication device further comprises another antenna module accommodated in the housing and disposed in proximity of the second side portion, and the antenna module includes a plurality of antennas including a first antenna and a second antenna configured, together, to radiate another beam via at least one of a non-conductive portion of the second side portion or the rear non-conductive cover.
Claims 27 and 28 would have been found allowable for at least the reason for depending on claim 26.
Regarding claim 32, Iwamoto teaches a portable communication device comprising a front non-conductive cover; a rear non-conductive cover including a planar surface and a curved surface extended from the planar surface; a housing including a first side portion, a printed circuit board disposed in the housing; and an antenna module disposed in the housing, the antenna module comprising a radio frequency (RF) communication module, a plurality of patch antennas electrically connected to the RF communication module, and is inclined with respect to the planar surface of the rear non-conductive cover, and is configured, together, to radiate a beam toward the rear non-conductive cover or the non-conductive portion.
Iwamoto, however, fails to further teach that the first side portion including a conductive portion and a non-conductive portion adjacent to the conductive portion; and a flexible circuit board including a first area in which the RF communication module is located, a second area in which a connector for connecting to the printed circuit board is located, and a bridge area extending from the first area to the second area.
Claims 33-40 are allowed for at least the reason for depending on claim 32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845